DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-12, 14-20, 23-24, 26-27, 29-31 are pending; claims 10, 12, 15-16, 18, 20, 23-24 are withdrawn from further consideration.
This action is Final.

Claim Objections
Claim 29 is objected to because of the following informalities:  claim 29 line immediately prior to the “a gateway device” limitation of “of the wearable device” should read of the one or more wearable devices”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-6, are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (Gao, US 2009/0069642) in view of Welch et al. (Welch, US 2005/0206518) and Banet et al. (Banet, US 2008/0319327) and Rayner et al. (Rayner, US 2014/0031703), with evidence from Stahmann et al. (Stahmann, US 2006/0253042), and Garudadri et al. (Garudadri, US 2011/0136536) and Osorio et al. (Osorio, US 2004/0133390) and Walker et al. (Walker, US 2006/0218011).
Regarding claim 1, Gao teaches a health monitoring system comprising: 
a wearable device (see entire document, especially title, [0046]-[0047]) comprising: 
one or more printed circuit boards (see entire document, especially Figure 1A [0045]-[0046]); 
a plurality of physiological sensors, including but not limited to at least an Electrocardiogram (ECG) sensor and an Accelerometer configured to record seismocardiography (SCG) signals, the plurality of physiological sensors configured to communicate with the one or more printed circuit boards (see entire document, especially abstract, Figure 1A-B, [0030], [0035], [0040], [0058], [0078]. Motion sensor of accelerometer capable of recording SCG signals if sensors applied to the chest as the data is present in the measurements until isolated form the sensor readings such as heartbeats and the other sounds);
a computing module configured to record data locally from a subset of the plurality of physiological sensors (see entire document, especially Figures 1-2, [0026], [0037], [0039], [0042], [0048]), to analyze signals obtained from said subset of physiological sensors, and to compute one or more of Heart Rate, Pre-Ejection Period (PEP), and Left Ventricular Ejection Time (LVET) values in real time (see entire document, especially [0040] heart rate, [0060], [0077], [0088], [0096]);
an internal clock that synchronizes signals from the plurality of physiological sensors or from a gateway device on a common time axis  (see entire document, especially Figure 1A clock 121, [0040], [0094] time stamping signals); and 
a wireless communication chip configured for the wearable device to connect wirelessly to the gateway device, and to send data, analyzed signals and/or computed values to the gateway device through a wireless communication protocol (see entire document, especially Figure 1A, [0029], [0045]; capable of gateway communication [0023], [0071], [0121], [0127], [0131]);
wherein the wearable device is configured to be attached to the user such that a first side of the wearable device is facing away from the user and a second side is facing toward, and in electrical contact with, the skin of the user (interpreted to read on the housing at least partially enclosing components of the wearable device adapted to be attached to a user skin by being worn or adhered, wherein skin interface surface of the housing is certainly capable of being in electrical contact with the user as bioelectric signals are transmitted through tissue/skin which the housing is worn on, and the opposing structure is certainly away from the subject when worn; see entire document, especially [0046]); and
wherein at least part of the wearable device is flexible in order to maintain adhesion between skin of a user and at least one of the plurality of physiological sensors of the wearable device (interpreted to read on a strap, belt, or adhesive used to provide contact to the skin, see entire document, especially [0046]); and 
a gateway device configured to wirelessly receive the data, analyzed signals, and/or computed values from the wearable device (see entire document, especially [0071], [0023], [0121], [0127], [0131]);
Gao necessarily teaches a power source such as a battery for the wearable device to function and power management (see [0083]); Goa teaches the wearable device can collect any desired vital signal with any desired sensor (see abstract, [0030], [0044]), and the accelerometer is capable of measuring SCG as is well-known in the art;
However, the limitations that the accelerometer is configured to record seismocardiography (SCG) signal (for compact prosecution purposes only as the accelerometer is capable of such measurements: motion sensor of accelerometer capable of recording SCG signals if sensors applied to the chest as the data is present in the measurements until isolated form the sensor readings such as heartbeats and the other sounds); a rechargeable battery and a charging port, wherein the internal clock of the wearable device is configured to periodically synchronize with a real-time clock of the gateway device, and wherein the synchronization of the internal clock and the real-time clock is achieved by the gateway sending an exact UTC time to the internal clock of the wearable device and adding a previously calculated time delay to the exact UTC time are not directly taught.
Welch teaches a similar processing system, and teaches similar features to the claimed limitations of power recharging including by the common ways such as AC power (see entire document, especially [0139] “Power management for the personal gateway device 20 is represented by components 511-513. The personal gateway device 20 preferably includes a rechargeable battery 513 having a useful life of over 5 days, or approximately equivalent to that of an average expected patient length of stay in a hospital. Longer battery life is highly desirable. Charging means is provided through a power supply circuit 512 that generates DC power from RF power, AC mains, or by harnessing mechanical, body thermal, or solar power 511 as is found for example, in digital wristwatches and known to those skilled in the art. Alternatively, a separate charging mechanism can be employed as commonly known to those of sufficient skill in the field. Power supply 512 regulates charging of the battery 513 and supplies power requirements to the components of the personal gateway device 20. Preferably, the battery 513 can be recharged to full storage in less than eight hours (e.g., overnight) when charged by AC mains or is trickle charged at a rate higher than power dissipation when harnessing other power sources.”). Banet teaches a similar body worn sensor system with multiple sensors, and includes the teaching of using a USB connection (port) to allow for the recharging of batteries (see [0040]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including rechargeable batteries and a USB port to allow for recharging the batteries in order to allow for sustained power to monitor physiological data for prolonged usage.
Rayner teaches a related system for monitoring users physiological signals, and teaches determining heart rate using multiple techniques to increase accuracy and that includes by measuring seismocardiography as sensed by an accelerometer in the chest area, and such can be combined with ECG based heart rate and/or optical based heart rates (see [0026], [0089]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using an accelerometer SCG in addition to other heart rate sensors in order to measure a more accurate heart rate and heart related data to increase accuracy of user status determinations. Stahmann (relied upon for evidence) teaches that a motion sensor of an accelerometer can be configured to measure motion related data such as falls, as well as the same sensor configured to measure lung and respiration sounds and other acoustic information (see [0095]). 
Garudadri teaches a related technology in health monitoring devices (see Figure 4, [0075]), and teaches that a gateway device can be used to facilitate as a centralized clock in time synchronization (see entire document, especially [0075]) and that synchronizes the sensors to the clock of the gateway device, which may be a GPS clock (see entire document, especially [0085], [0088], [0090]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using the gateway device as a reference clock in order to synchronize the internal clock of a medical device.
Osorio teaches a related technology in health monitoring devices (see title and abstract), and teaches a process of improving time management in medical devices by synchronizing medical device clocks with remote time sources and adjusting time due to time zone or delay which reasonably teaches wherein the internal clock of the wearable device is configured to periodically synchronize with a real-time clock of the gateway device, and wherein the synchronization of the internal clock and the real-time clock is achieved by the gateway sending an exact UTC time to the internal clock of the wearable device and adding a previously calculated time delay to the exact UTC time (see entire document, especially [0009] The second clock may be compared with a reference time that is derived from a Global Positioning System (GPS) clock reference or from an atomic clock. Moreover, time differences resulting between different time zones may be accounted for. For example, the first clock and the second clocks may be located in different time zones. Also, time changes within a time zone may be adjusted such as when there is a transition between daylight savings time and standard savings time. [0083] With other embodiments of the invention, synchronization of two clocks may occur on a periodic basis, e.g., every 24 hours. Also, as with embodiments using an atomic clock or a GPS clock, time adjustments that are associated with time zones may be supported. For example, the first clock and the second clock may be located in different time zones. In such a case, the second clock may be synchronized in accordance with the time zone that the second clock is situated. As another example, the second clock may be synchronized to adjust the time in accordance with a transition between standard time and daylight savings time. see claims 1, claim 10 The method of claim 1, further comprising the steps of: (c) sending a command that is associated with the first clock; (d) determining a delay time between executing step (c) and step (a); and (e) adjusting the selected time using the delay time. claims 11, 17-20, 23-25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve similar devices in the same way in order to have a more accurate time in a medical device monitoring a user. 
The selection of UTC as a clock reference time is a matter of design choice of reference time scale and would have been routine expedient to one of skill in the art as such time scale is the modernized version of GMT and has known relationships to atomic clocks and GPS clocks. Which all are known to keep accurate accounting of time albeit with different time shifts, such that rationale exists as the usage of UTC in place of atomic clock, or GPS clock would not change the outcome or synchronization of the two clock points to be as nearly synchronized as possible as is taught in the art, but would merely be a different basis for time references. Lastly, the disclosure as filed contains no indication that such choice is crucial and appears to be mere choice ([0037] “This synchronization is achieved by the smartphone sending its exact UTC time to the Biostrips via Bluetooth, or some other wireless communication protocol, and the Biostrips then updating their RTC to this exact time (to a resolution of milliseconds), plus a delta which has been calculated previously, and which is the time delay between the sending of the Bluetooth Low Energy (BLE) packet by the smartphone, and the updating of the RTC on the Biostrip.”). In addition or alternatively, Walker teaches a related technology to health monitoring devices (see title and abstract), and teaches that UTC clocks are known alternative of standardized time information (see [0069]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known clock standardized reference time information source for another to obtain predictable results of keeping accurate time data in a clock.
Regarding claim 3, the limitations are met by Gao in view of Welch and Banet and Rayner and Garudadri and Osorio and Walker, where Gao teaches the physiological sensors are configured to record ECG, PPG or Seismocardiogram (SCG) waveforms (see entire document, especially [0038] continuous, inputs including ECG, PPG or SCG [0030], [0035], [0040], [0058], [0078], these signals are well-known in the art), and suggests locations of the wearable device to be worn or adhered (see entire document, especially [0046] “For example, the device may be worn around the subject's neck, around a leg or arm (e.g., as a wrist strap), around the abdomen, or the like”), Rayner also teaches alternative locations for wearable devices to be worn including the wearable device is attached to a chest of the user (see entire document, especially [0026], [0057], [0128], [0132], [0134]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a like connection to those of Gao would include a similar chest connection as that taught by Rayner as an obvious combination of prior art elements using predictable methods which yield predictable results of attaching a wearable device to a user under evaluation.
Regarding claim 5, the limitations are met by Gao in view of Welch and Banet and Rayner and Garudadri and Osorio and Walker, where Gao teaches wherein the wearable device further includes an Ultrasound transducer configured for recording an Ultrasound signal (see entire document, especially [0078] ultrasound (e.g., MEMS ultrasound sensors to detect chest wall activity)).
Regarding claim 6, the limitations are met by Gao in view of Welch and Banet and Rayner and Garudadri and Osorio and Walker, as modified in the rejection above, where Gao necessarily teaches a power source such as a battery for the wearable device to function and power management (see [0083]), Welch teaches a similar processing system, and further teaches similar features to the claimed limitations of power recharging in a power management including by the alternative structures being claimed in the limitations wherein the wearable device further includes at least one of the following: a thermoelectric or photoelectric panel for harvesting energy from body heat or from light or heat in the environment; and a wireless charging coil (see entire document, especially [0106] “Optional means associated with the personal status monitoring device 10 are further provided for the recharging of an embedded battery 102b through mechanical, inductive, or thermal charging mechanisms 102a, such as those presently found, for example, in digital watches via a power supply circuit 102a. In the instance in which portions of the personal status monitoring device 10 are disposable, some or all of these recharging means 102a, may not be necessarily required and a disposable battery can be utilized.” [0139] “Power management for the personal gateway device 20 is represented by components 511-513. The personal gateway device 20 preferably includes a rechargeable battery 513 having a useful life of over 5 days, or approximately equivalent to that of an average expected patient length of stay in a hospital. Longer battery life is highly desirable. Charging means is provided through a power supply circuit 512 that generates DC power from RF power, AC mains, or by harnessing mechanical, body thermal, or solar power 511 as is found for example, in digital wristwatches and known to those skilled in the art. Alternatively, a separate charging mechanism can be employed as commonly known to those of sufficient skill in the field. Power supply 512 regulates charging of the battery 513 and supplies power requirements to the components of the personal gateway device 20. Preferably, the battery 513 can be recharged to full storage in less than eight hours (e.g., overnight) when charged by AC mains or is trickle charged at a rate higher than power dissipation when harnessing other power sources.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of managing power though different recharging structures and protocols in order to prolong the usability of the wearable device by recharging the battery by AC current when available and thermal heat or inductively when available.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (Gao, US 2009/0069642) in view of Welch et al. (Welch, US 2005/0206518) and Banet et al. (Banet, US 2008/0319327) and Rayner et al. (Rayner, US 2014/0031703), with evidence from Stahmann et al. (Stahmann, US 2006/0253042), and Garudadri et al. (Garudadri, US 2011/0136536) and Osorio et al. (Osorio, US 2004/0133390) and Walker et al. (Walker, US 2006/0218011) as applied to claim 1 above, and further in view of Geddes et al. (Geddes, US 4,606,352).
Regarding claim 4, the limitations are met by Gao in view of Welch and Banet and Rayner and Garudadri and Osorio and Walker, where Gao suggests locations of the wearable device to be worn or adhered (see entire document, especially [0046] “For example, the device may be worn around the subject's neck, around a leg or arm (e.g., as a wrist strap), around the abdomen, or the like”), Rayner also teaches alternative locations for wearable devices to be worn including the wearable device is attached to a chest of the user (see entire document, especially [0026], [0057], [0128], [0132], [0134]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a like connection to those of Gao would include a similar chest connection as that taught by Rayner as an obvious combination of prior art elements using predictable methods which yield predictable results of attaching a wearable device to a user under evaluation.
However, the limitations that the wearable device is configured such that at least two metallic parts of the wearable device are in electrical contact with the skin of the user when attached to the user is not directly taught.
Geddes teaches a similar system that measures ECG with a housing attached to a user, where the housing includes ECG electrodes with metallic components (see entire documents, especially Figure 1, col. 3 lines 27-42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a known material of metal to be included in ECG electrodes as such materials are known in the art for such processes to measure ECG signals. In general, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). 

Claims 7, 9, 11, 14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (Gao, US 2009/0069642) in view of Welch et al. (Welch, US 2005/0206518) and Banet et al. (Banet, US 2008/0319327) and Rayner et al. (Rayner, US 2014/0031703), with evidence from Stahmann et al. (Stahmann, US 2006/0253042), and Garudadri et al. (Garudadri, US 2011/0136536) and Osorio et al. (Osorio, US 2004/0133390) and Walker et al. (Walker, US 2006/0218011) as applied to claims 1, 3 above, and further in view of Banet et al. (Banet’220, US 2008/0114220).
Regarding claim 7, the limitations are met by Gao in view of Welch and Banet and Rayner and Garudadri and Osorio and Walker, as modified in the rejection above, where Gao teaches wherein the computing device is further configured to measure ECG, SCG or PPG waveforms in parallel (see entire document, especially abstract, Figure 1A-B, [0030], [0035], [0040], [0058], [0078]), and suggests locations of the wearable device to be worn or adhered (see entire document, especially [0046] “For example, the device may be worn around the subject's neck, around a leg or arm (e.g., as a wrist strap), around the abdomen, or the like”), Rayner also teaches alternative locations for wearable devices to be worn including the wearable device is attached to a chest of the user (see entire document, especially [0026], [0057], [0128], [0132], [0134]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a like connection to those of Gao would include a similar chest connection as that taught by Rayner as an obvious combination of prior art elements using predictable methods which yield predictable results of attaching a wearable device to a user under evaluation.
However, the limitations of the module further configured to perform calculations that de-noise each of the waveforms and derive parameters related to cardiovascular health of the user, the parameters including at least one of the following: Arrhythmias, Heart murmurs, Pulse Wave Velocity, Blood Pressure, Respiratory Sinus Arrhythmia, Cardiac Time Intervals (PEP, LVET, IVRT, IVCT), Left Ventricular Ejection Fraction (LVEF), Cardiac Output and Stroke volume are not directly taught.
Banet’220 teaches a similar physiological measuring device including three sensors measuring on the chest (see [0034] measure optical, electrical, and acoustic waveforms from a patient's chest) which include the teaching of the computing module configured to the module further configured to perform calculations that de-noise each of the waveforms and derive parameters related to cardiovascular health of the user, the parameters including at least one of the following: Arrhythmias, Heart murmurs, Pulse Wave Velocity, Blood Pressure, Respiratory Sinus Arrhythmia, Cardiac Time Intervals (PEP, LVET, IVRT, IVCT), Left Ventricular Ejection Fraction (LVEF), Cardiac Output and Stroke volume (see entire document, especially Figures 6-7, [0039]-[0042] PEP, LVET, PTT, VTT, blood pressure, filtering signals). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of processing the data in order to automatically determine valve events in order to determine physiological data parameters such as LVET, PEP, VTT, PTT, blood pressure to assess the health of the user‘s heart. In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of filtering sensed data in order to reduce errors in the signal and improve the accuracy of any derived parameters from such signals.
Regarding claim 9, the limitations are met by Gao in view of Welch and Banet and Rayner and Garudadri and Osorio and Walker, as modified in the rejection above, where Gao teaches the computing device is further configured to record ECG data from the ECG sensor, and to record data collected from the accelerometer (see entire document, especially abstract, Figure 1A-B, [0030], [0035], [0040], [0058], [0078]), and Rayner teaches recording SCG data collected from the accelerometer (see [0026], [0089]), but the limitations of automatically detect cardiac events including one or more of the claimed list: Heart murmurs, Aortic valve opening (AO), Mitral valve opening (MO), Aortic valve closure (AC), Mitral valve closure (MC), Rapid Ejection (RE), Rapid Filling (RF) and Atrial Systole (AS) are not directly taught.
Banet’220 teaches a similar physiological measuring device including three sensors measuring on the chest (see [0034] measure optical, electrical, and acoustic waveforms from a patient's chest) which include the teaching of processing ECG data with SCG data to automatically detect cardiac events including one or more of the claimed list: Heart murmurs, Aortic valve opening (AO), Mitral valve opening (MO), Aortic valve closure (AC), Mitral valve closure (MC), Rapid Ejection (RE), Rapid Filling (RF) and Atrial Systole (AS) (see entire document, especially Figures 6-7, [0039]-[0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of processing the data in order to automatically determine valve events in order to determine physiological data parameters such as PEP and assess the health of the user‘s heart.
Regarding claim 11, the limitations are met by Gao in view of Welch and Banet and Rayner and Garudadri and Osorio and Walker, as modified in the rejection above, except the limitations of the computing module is further configured to combine information from the ECG sensor and the accelerometer, to calculate parameters including one or more of the following: PEP, LVET, time interval from onset of a Q-wave to a first heart sound in a phonocardiogram (QS 1), time interval from onset of a Q-wave to a second heart sound in a phonocardiogram (QS2), time interval between the first and second heart sounds in a phonocardiogram (S1 S2), time interval between onset of a P-wave and the R-peak (PR-interval), time interval from onset to end of a QRS complex in an ECG (QRS duration), Systolic Time, Diastolic Time, pulse transit time from an R-peak in an ECG to onset of a foot in a PPG pulse wave (PTTfoot), pulse transit time from the R-peak in an ECG to a peak of the PPG pulse wave (PTTpeak), Electro-mechanical Activation time (time interval from R-peak to MC), IVRT, IVCT, central (aortic) Systolic and Diastolic Blood Pressure, and LVEF are not directly taught.
Banet’220 teaches a similar physiological measuring device including three sensors measuring on the chest (see [0034] measure optical, electrical, and acoustic waveforms from a patient's chest) which include the teaching of the computing module is further configured to combine information from the ECG sensor and the accelerometer, to calculate parameters including one or more of the following: PEP, LVET, time interval from onset of a Q-wave to a first heart sound in a phonocardiogram (QS 1), time interval from onset of a Q-wave to a second heart sound in a phonocardiogram (QS2), time interval between the first and second heart sounds in a phonocardiogram (S1 S2), time interval between onset of a P-wave and the R-peak (PR-interval), time interval from onset to end of a QRS complex in an ECG (QRS duration), Systolic Time, Diastolic Time, pulse transit time from an R-peak in an ECG to onset of a foot in a PPG pulse wave (PTTfoot), pulse transit time from the R-peak in an ECG to a peak of the PPG pulse wave (PTTpeak), Electro-mechanical Activation time (time interval from R-peak to MC), IVRT, IVCT, central (aortic) Systolic and Diastolic Blood Pressure, and LVEF (see entire document, especially Figures 6-7, [0039]-[0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of processing the data in order to automatically determine valve events in order to determine physiological data parameters such as PEP and assess the health of the user‘s heart.
Regarding claim 14, the limitations are met by Gao in view of Welch and Banet and Rayner and Garudadri and Osorio and Walker, as modified in the rejection above, except the limitations of wherein the plurality of physiological sensors are configured to measure vales of one or more of the following: PEP, LVET, amplitude of PPG peak and amplitude of AO peak are not directly taught. 
Banet’220 teaches a similar physiological measuring device including three sensors measuring on the chest (see [0034] measure optical, electrical, and acoustic waveforms from a patient's chest) which include the teaching of wherein the plurality of physiological sensors are configured to measure vales of one or more of the following: PEP, LVET, amplitude of PPG peak and amplitude of AO peak (see entire document, especially Figures 6-7, [0039]-[0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of processing the data in order to determine physiological data parameters such as PEP in order to assess the health of the user’s heart.
Regarding claim 17, the limitations are met by Gao in view of Welch and Banet and Rayner and Garudadri and Osorio and Walker, as modified in the rejection above, except the limitations of the computing module is configured to compute cardiovascular health variables including one or more of the following: LVET, PEP, myocardial performance index (MPI), LVEF, cardiac health index (CHI), Cardiac Output, Stroke Volume, Arrhythmias (type and duration), and heart murmurs are not directly taught. 
Banet’220 teaches a similar physiological measuring device including three sensors measuring on the chest (see [0034] measure optical, electrical, and acoustic waveforms from a patient's chest) which include the teaching of the computing module is configured to compute cardiovascular health variables including one or more of the following: LVET, PEP, myocardial performance index (MPI), LVEF, cardiac health index (CHI), Cardiac Output, Stroke Volume, Arrhythmias (type and duration), and heart murmurs (see entire document, especially Figures 6-7, [0039]-[0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of processing the data in order to determine physiological data parameters such as PEP in order to assess the health of the user’s heart.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (Gao, US 2009/0069642) in view of Welch et al. (Welch, US 2005/0206518) and Banet et al. (Banet, US 2008/0319327) and Rayner et al. (Rayner, US 2014/0031703), with evidence from Stahmann et al. (Stahmann, US 2006/0253042), and Garudadri et al. (Garudadri, US 2011/0136536) and Osorio et al. (Osorio, US 2004/0133390) and Walker et al. (Walker, US 2006/0218011) and Banet et al. (Banet’220, US 2008/0114220) as applied to claim 7 above, and further in view of Varadan (US 2013/0281795).
Regarding claim 8, the limitations are met by Gao in view of Welch and Banet and Rayner and Garudadri and Osorio and Walker and  Banet’220, where Gao teaches the inclusion and usage of accelerometers (see entire document, especially [0030], [0078]), except the limitation of the computing module is further configured to calculate a value of Energy spent and Power consumed by the user in different time intervals and to use the calculated Energy spent to calculate a change in parameters related to the cardiovascular health due to exercise is not directly taught.
Varadan teaches a similar system which conducts similar measurements to Gao, and teaches the tracking of calorie expenditure during exercise which reasonably reads on the claim limitations to calculate a value of Energy spent and Power consumed by the User in different time intervals and to use the calculated Energy spent to calculate a change in parameters related to the cardiovascular health due to exercise (see entire document, especially [0006], [0060]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of determining user activities and energy spent in such activities in order to analyze users health status such as during regular day activities or a stress test.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (Gao, US 2009/0069642) in view of Welch et al. (Welch, US 2005/0206518) and Banet et al. (Banet, US 2008/0319327) and Rayner et al. (Rayner, US 2014/0031703), with evidence from Stahmann et al. (Stahmann, US 2006/0253042), and Garudadri et al. (Garudadri, US 2011/0136536) and Osorio et al. (Osorio, US 2004/0133390) and Walker et al. (Walker, US 2006/0218011) as applied to claim 1 above, and further in view of Banet et al. (Banet’433, US 2014/0249433).
Regarding claim 19, the limitations are met by Gao in view of Welch and Banet and Rayner and Garudadri and Osorio and Walker, where Gao teaches wherein the computing module is further configured to send alerts to the user via a Vibration motor, light emitting diodes (LEDs), a display or an audio speaker on the wearable device and wherein the computing device is further configured to send alerts to another individual or institution via wireless communication (see entire document, especially [0056]), but does not directly teach such wireless communication is based on specifically when one or more of the following parameters: LVET, PEP, MPI, LVEF, CHI, Cardiac Output and Stroke Volume are found to lie outside a certain pre-defined range.
Banet’433 teaches a similar system and includes deriving parameters related to the cardiovascular health of the individual, the parameters including one or more of the following parameters: LVET, PEP, MPI, LVEF, CHI, Cardiac Output and Stroke Volume (see entire document, especially Figures 1-9, table 1, equations 1-6), and transmitting communication when such data is out of range (see entire document, especially ([0146], [0155]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of sending alerts based on a parameter not meeting a set range or being outside of normal ranges in order to address dangerous or adverse health states.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (Gao, US 2009/0069642) in view of Rayner et al. (Rayner, US 2014/0031703), with evidence from Stahmann et al. (Stahmann, US 2006/0253042), and Geddes et al. (Geddes, US 4,606,352) and Garudadri et al. (Garudadri, US 2011/0136536) and Osorio et al. (Osorio, US 2004/0133390) and Walker et al. (Walker, US 2006/0218011).
Regarding claim 26, Gao teaches a health monitoring system comprising: 
one or more printed circuit boards and an internal clock disposed within a wearable device configured to be attached to a user (see entire document, especially title and abstract, Figure 1A [0045]-[0046]; Figure 1A clock 121, [0040], [0094] time stamping signals);  
a plurality of physiological sensors, including at least an ECG sensor and a motion sensor configured for recording an SCG signal, the sensors being included in the wearable device and being configured to communicate with the one or more printed circuit boards, wherein the SCG signal includes one or more of Heartbeats, Heart murmurs, Aortic valve opening (AO), Mitral valve opening (MO), Aortic valve closure (AC), Mitral valve closure (MC), Rapid Ejection (RE), Rapid Filling (RF) and Atrial Systole (AS) (see entire document, especially abstract, Figure 1A-B, [0030], [0035], [0040], [0058], [0078]; motion sensor of accelerometer capable of recording SCG signals if sensors applied to the chest as the data is present in the measurements until isolated form the sensor readings such as heartbeats and the other sounds); 
c) a computing device configured to record data from a subset of the plurality of physiological sensors (see entire document, especially Figures 1-2, [0026], [0037], [0039], [0048]); 
However, the limitations of the wearable device configured to be attached to the sternum of a user, where the motion sensor is configured for recording an SCG signal, wherein the SCG signal includes one or more of  Heartbeats, Heart murmurs, Aortic valve opening (AO), Mitral valve opening (MO), Aortic valve closure (AC), Mitral valve closure (MC), Rapid Ejection (RE), Rapid Filling (RF) and Atrial Systole (AS) (for compact prosecution purposes only as the accelerometer is capable of such measurements: motion sensor of accelerometer capable of recording SCG signals if sensors applied to the chest as the data is present in the measurements until isolated form the sensor readings such as heartbeats and the other sounds), wherein the wearable device is further configured such that at least two metallic sensors of the wearable device are in contact with skin of the user when the wearable device is attached to the sternum of the user; wherein the internal clock of the wearable device is configured to periodically synchronize with a real-time clock of a gateway device, and wherein the synchronization of the internal clock and the real-time clock is achieved by the gateway sending an exact UTC time to the internal clock of the wearable device and adding a previously calculated time delay to the exact UTC time are not directly taught.
Rayner teaches a related system for monitoring users physiological signals, and teaches alternative locations for wearable devices to be worn including the wearable device is attached to a chest of the user (see entire document, especially [0026], [0057], [0128], [0132], [0134]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a like connection to those of Gao would include a similar chest connection as that taught by Rayner as an obvious combination of prior art elements using predictable methods which yield predictable results of attaching a wearable device to a user under evaluation. Rayner also teaches determining heart rate using multiple techniques to increase accuracy and that includes by measuring seismocardiography (heartbeats) as sensed by an accelerometer in the chest area, and such can be combined with ECG based heart rate and/or optical based heart rates (see [0026], [0089]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using an accelerometer SCG in addition to other heart rate sensors in order to measure a more accurate heart rate and heart related data to increase accuracy of user status determinations. Stahmann (relied upon for evidence) teaches that a motion sensor of an accelerometer can be configured to measure motion related data such as falls, as well as the same sensor configured to measure lung and respiration sounds and other acoustic information (see [0095]). 
Geddes teaches a similar system that measures ECG with a housing attached to a user chest/sternum, where the housing includes ECG electrodes with metallic components (see entire documents, especially Figure 1, col. 3 lines 27-42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a known material of metal to be included in ECG electrodes as such materials are known in the art for such processes to measure ECG signals. In general, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). 
Garudadri teaches a related technology in health monitoring devices (see Figure 4, [0075]), and teaches that a gateway device can be used to facilitate as a centralized clock in time synchronization (see entire document, especially [0075]) and that synchronizes the sensors to the clock of the gateway device, which may be a GPS clock (see entire document, especially [0085], [0088], [0090]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using the gateway device as a reference clock in order to synchronize the internal clock of a medical device.
Osorio teaches a related technology in health monitoring devices (see title and abstract), and teaches a process of improving time management in medical devices by synchronizing medical device clocks with remote time sources and adjusting time due to time zone or delay which reasonably teaches wherein the internal clock of the wearable device is configured to periodically synchronize with a real-time clock of a gateway device, and wherein the synchronization of the internal clock and the real-time clock is achieved by the gateway sending an exact UTC time to the internal clock of the wearable device and adding a previously calculated time delay to the exact UTC time (see entire document, especially [0009] The second clock may be compared with a reference time that is derived from a Global Positioning System (GPS) clock reference or from an atomic clock. Moreover, time differences resulting between different time zones may be accounted for. For example, the first clock and the second clocks may be located in different time zones. Also, time changes within a time zone may be adjusted such as when there is a transition between daylight savings time and standard savings time. [0083] With other embodiments of the invention, synchronization of two clocks may occur on a periodic basis, e.g., every 24 hours. Also, as with embodiments using an atomic clock or a GPS clock, time adjustments that are associated with time zones may be supported. For example, the first clock and the second clock may be located in different time zones. In such a case, the second clock may be synchronized in accordance with the time zone that the second clock is situated. As another example, the second clock may be synchronized to adjust the time in accordance with a transition between standard time and daylight savings time. see claims 1, claim 10 The method of claim 1, further comprising the steps of: (c) sending a command that is associated with the first clock; (d) determining a delay time between executing step (c) and step (a); and (e) adjusting the selected time using the delay time. claims 11, 17-20, 23-25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve similar devices in the same way in order to have a more accurate time in a medical device monitoring a user. 
The selection of UTC as a clock reference time is a matter of design choice of reference time scale and would have been routine expedient to one of skill in the art as such time scale is the modernized version of GMT and has known relationships to atomic clocks and GPS clocks. Which all are known to keep accurate accounting of time albeit with different time shifts, such that rationale exists as the usage of UTC in place of atomic clock, or GPS clock would not change the outcome or synchronization of the two clock points to be as nearly synchronized as possible as is taught in the art, but would merely be a different basis for time references. Lastly, the disclosure as filed contains no indication that such choice is crucial and appears to be mere choice ([0037] “This synchronization is achieved by the smartphone sending its exact UTC time to the Biostrips via Bluetooth, or some other wireless communication protocol, and the Biostrips then updating their RTC to this exact time (to a resolution of milliseconds), plus a delta which has been calculated previously, and which is the time delay between the sending of the Bluetooth Low Energy (BLE) packet by the smartphone, and the updating of the RTC on the Biostrip.”). In addition or alternatively, Walker teaches a related technology to health monitoring devices (see title and abstract), and teaches that UTC clocks are known alternative of standardized time information (see [0069]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known clock standardized reference time information source for another to obtain predictable results of keeping accurate time data in a clock.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (Gao, US 2009/0069642) in view of Rayner et al. (Rayner, US 2014/0031703), with evidence from Stahmann et al. (Stahmann, US 2006/0253042), and Geddes et al. (Geddes, US 4,606,352) and Garudadri et al. (Garudadri, US 2011/0136536) and Osorio et al. (Osorio, US 2004/0133390) and Walker et al. (Walker, US 2006/0218011) as applied to claim 26 above, and further in view of Banet et al. (Banet, US 2008/0114220).
Regarding claim 27, the limitations are met by Gao in view of Rayner and Geddes and Garudadri and Osorio and Walker, as modified in the rejection above, where Rayner teaches the inclusion of an optical sensor as the plurality of physiological sensors and further includes PPG sensor (see [0026], [0028]), but is not clear that it is in the same wearable device as the other sensors.
Banet teaches a similar physiological measuring device which include the teaching of multiple sensors including ECG and PPG to measure physiologic information such that the data can be used to determine cardiovascular parameters and health indicators (see entire document, especially Figures 1-8, [0006]-[0011], [0040]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including a photyoplethysmography sensor in order to measure further physiologic signals related to the patient’s cardiovascular system which allows for more compressive analysis and calculations of patient health indicators.

Claims 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (Gao, US 2009/0069642) in view of Welch et al. (Welch, US 2005/0206518) and Banet et al. (Banet, US 2008/0319327) and Rayner et al. (Rayner, US 2014/0031703), with evidence from Stahmann et al. (Stahmann, US 2006/0253042), and Banet et al. (Banet’220, US 2008/0114220) and Garudadri et al. (Garudadri, US 2011/0136536) and Osorio et al. (Osorio, US 2004/0133390) and Walker et al. (Walker, US 2006/0218011).
Regarding claim 29, Gao teaches a health monitoring system comprising: 
one or more wearable devices (see entire document, especially title, [0046]-[0047]), each device comprising: 
one or more printed circuit boards (see entire document, especially Figure 1A [0045]-[0046]);
 a plurality of physiological sensors, including but not limited to at least an Electrocardiogram (ECG) sensor and an Accelerometer configured to record seismocardiography (SCG) signals, the plurality of physiological sensors configured to communicate with the one or more printed circuit boards (see entire document, especially abstract, Figure 1A-B, [0030], [0035], [0040], [0058], [0078]. Motion sensor of accelerometer capable of recording SCG signals if sensors applied to the chest as the data is present in the measurements until isolated form the sensor readings such as heartbeats and the other sounds); 
a computing module configured to record data locally from a subset of the plurality of physiological sensors (see entire document, especially Figures 1-2, [0026], [0037], [0039], [0042], [0048]), to analyze signals obtained from said subset of physiological sensors, and to compute at least Heart Rate in real time (see entire document, especially [0040] heart rate, [0060], [0077], [0088], [0096]);
an internal clock that synchronizes signals from the plurality of physiological sensors or from a gateway device on a common time axis (see entire document, especially Figure 1A clock 121, [0040], [0094] time stamping signals); and 
a wireless communication chip configured for the one or more wearable devices to connect wirelessly to a gateway device, and to send data, analyzed signals and/or computed values to the gateway device through a wireless communication protocol (see entire document, especially Figure 1A, [0029], [0045]; capable of gateway communication [0023], [0071], [0121], [0127], [0131]),
wherein the one or more wearable devices is configured to be attached to the user such that a first side of the one or more wearable devices is facing away from the user and a second side is facing toward, and in electrical contact with, the skin of the user (interpreted to read on the housing at least partially enclosing components of the wearable device adapted to be attached to a user skin by being worn or adhered, wherein skin interface surface of the housing is certainly capable of being in electrical contact with the user as bioelectric signals are transmitted through tissue/skin which the housing is worn on, and the opposing structure is certainly away from the subject when worn; see entire document, especially [0046]); and
wherein at least part of the one or more wearable devices is flexible in order to maintain adhesion between skin of a user and at least one of the plurality of physiological sensors of the wearable device (interpreted to read on a strap, belt, or adhesive used to provide contact to the skin, see entire document, especially [0046]); and
a gateway device configured to wirelessly receive the data, analyzed signals, and/or computed values from the one or more wearable devices (see entire document, especially [0071], [0023], [0121], [0127], [0131]).  
Gao necessarily teaches a power source such as a battery for the wearable device to function and power management (see [0083]); Goa teaches the wearable device can collect any desired vital signal with any desired sensor (see abstract, [0030], [0044]) and the accelerometer is capable of measuring SCG as is well-known in the art;
However, the limitations that the accelerometer is configured to record seismocardiography (SCG) signals (for compact prosecution purposes only as the accelerometer is capable of such measurements: motion sensor of accelerometer capable of recording SCG signals if sensors applied to the chest as the data is present in the measurements until isolated form the sensor readings such as heartbeats and the other sounds); and a rechargeable battery and a charging port; and compute Pre-Ejection Period (PEP), and Left Ventricular Ejection Time (LVET) values, wherein the internal clock of the wearable device is configured to periodically synchronize with a real-time clock of the gateway device, and wherein the synchronization of the internal clock and the real-time clock is achieved by the gateway sending an exact UTC time to the internal clock of the wearable device and adding a previously calculated time delay to the exact UTC time are not directly taught.
Welch teaches a similar processing system, and teaches similar features to the claimed limitations of power recharging including by the common ways such as AC power (see entire document, especially [0139] “Power management for the personal gateway device 20 is represented by components 511-513. The personal gateway device 20 preferably includes a rechargeable battery 513 having a useful life of over 5 days, or approximately equivalent to that of an average expected patient length of stay in a hospital. Longer battery life is highly desirable. Charging means is provided through a power supply circuit 512 that generates DC power from RF power, AC mains, or by harnessing mechanical, body thermal, or solar power 511 as is found for example, in digital wristwatches and known to those skilled in the art. Alternatively, a separate charging mechanism can be employed as commonly known to those of sufficient skill in the field. Power supply 512 regulates charging of the battery 513 and supplies power requirements to the components of the personal gateway device 20. Preferably, the battery 513 can be recharged to full storage in less than eight hours (e.g., overnight) when charged by AC mains or is trickle charged at a rate higher than power dissipation when harnessing other power sources.”). Banet teaches a similar body worn sensor system with multiple sensors, and includes the teaching of using a USB connection (port) to allow for the recharging of batteries (see [0040]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including rechargeable batteries and a USB port to allow for recharging the batteries in order to allow for sustained power to monitor physiological data for prolonged usage.
Rayner teaches a related system for monitoring users physiological signals, and teaches determining heart rate using multiple techniques to increase accuracy and that includes by measuring seismocardiography as sensed by an accelerometer in the chest area, and such can be combined with ECG based heart rate and/or optical based heart rates (see [0026], [0089]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using an accelerometer SCG in addition to other heart rate sensors in order to measure a more accurate heart rate and heart related data to increase accuracy of user status determinations. Stahmann (relied upon for evidence) teaches that a motion sensor of an accelerometer can be configured to measure motion related data such as falls, as well as the same sensor configured to measure lung and respiration sounds and other acoustic information (see [0095]). 
Banet’220 teaches a similar physiological measuring device including three sensors measuring on the chest (see [0034] measure optical, electrical, and acoustic waveforms from a patient's chest) which include the teaching of the computing module configured to compute Pre-Ejection Period (PEP), and Left Ventricular Ejection Time (LVET) values (see entire document, especially Figures 6-7, [0039]-[0042] PEP, LVET, PTT, VTT, blood pressure processing in real time). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of processing the data in order to automatically determine valve events in order to determine physiological data parameters such as LVET, PEP, VTT, PTT, blood pressure to assess the health of the user‘s heart. 
Garudadri teaches a related technology in health monitoring devices (see Figure 4, [0075]), and teaches that a gateway device can be used to facilitate as a centralized clock in time synchronization (see entire document, especially [0075]) and that synchronizes the sensors to the clock of the gateway device, which may be a GPS clock (see entire document, especially [0085], [0088], [0090]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using the gateway device as a reference clock in order to synchronize the internal clock of a medical device.
Osorio teaches a related technology in health monitoring devices (see title and abstract), and teaches a process of improving time management in medical devices by synchronizing medical device clocks with remote time sources and adjusting time due to time zone or delay which reasonably teaches wherein the internal clock of the wearable device is configured to periodically synchronize with a real-time clock of the gateway device, and wherein the synchronization of the internal clock and the real-time clock is achieved by the gateway sending an exact UTC time to the internal clock of the wearable device and adding a previously calculated time delay to the exact UTC time (see entire document, especially [0009] The second clock may be compared with a reference time that is derived from a Global Positioning System (GPS) clock reference or from an atomic clock. Moreover, time differences resulting between different time zones may be accounted for. For example, the first clock and the second clocks may be located in different time zones. Also, time changes within a time zone may be adjusted such as when there is a transition between daylight savings time and standard savings time. [0083] With other embodiments of the invention, synchronization of two clocks may occur on a periodic basis, e.g., every 24 hours. Also, as with embodiments using an atomic clock or a GPS clock, time adjustments that are associated with time zones may be supported. For example, the first clock and the second clock may be located in different time zones. In such a case, the second clock may be synchronized in accordance with the time zone that the second clock is situated. As another example, the second clock may be synchronized to adjust the time in accordance with a transition between standard time and daylight savings time. see claims 1, claim 10 The method of claim 1, further comprising the steps of: (c) sending a command that is associated with the first clock; (d) determining a delay time between executing step (c) and step (a); and (e) adjusting the selected time using the delay time. claims 11, 17-20, 23-25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve similar devices in the same way in order to have a more accurate time in a medical device monitoring a user. 
The selection of UTC as a clock reference time is a matter of design choice of reference time scale and would have been routine expedient to one of skill in the art as such time scale is the modernized version of GMT and has known relationships to atomic clocks and GPS clocks. Which all are known to keep accurate accounting of time albeit with different time shifts, such that rationale exists as the usage of UTC in place of atomic clock, or GPS clock would not change the outcome or synchronization of the two clock points to be as nearly synchronized as possible as is taught in the art, but would merely be a different basis for time references. Lastly, the disclosure as filed contains no indication that such choice is crucial and appears to be mere choice ([0037] “This synchronization is achieved by the smartphone sending its exact UTC time to the Biostrips via Bluetooth, or some other wireless communication protocol, and the Biostrips then updating their RTC to this exact time (to a resolution of milliseconds), plus a delta which has been calculated previously, and which is the time delay between the sending of the Bluetooth Low Energy (BLE) packet by the smartphone, and the updating of the RTC on the Biostrip.”). In addition or alternatively, Walker teaches a related technology to health monitoring devices (see title and abstract), and teaches that UTC clocks are known alternative of standardized time information (see [0069]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known clock standardized reference time information source for another to obtain predictable results of keeping accurate time data in a clock.

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (Gao, US 2009/0069642) in view of Welch et al. (Welch, US 2005/0206518) and Banet et al. (Banet, US 2008/0319327) and Rayner et al. (Rayner, US 2014/0031703), with evidence from Stahmann et al. (Stahmann, US 2006/0253042), and Banet et al. (Banet’220, US 2008/0114220) and Garudadri et al. (Garudadri, US 2011/0136536) and Osorio et al. (Osorio, US 2004/0133390) and Walker et al. (Walker, US 2006/0218011) as applied to claim 29 above, and further in view of Del Mar et al. (Del Mar, US 6,117,077).
Regarding claims 30-31, the limitations are met by Gao in view of Welch, Banet, Rayner, Banet’220, Garudadri, Osorio, and Walker, except the limitations of a plurality of 2 - 6 wearable devices; and wherein the plurality of wearable devices are configured to mimic a 2 - 6 lead Holter monitor when each of the wearable devices are attached to different locations on the user, by using at least a subset of the plurality of wearable devices to record and transmit ECG data is not directly taught.
Del Mar teaches a similar wearable device with ECG to measure at least 2 channels of ECG to gather Holter data (see entire document, especially Figures 1-7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using at least 2 ECG electrode channels to monitor ECG data over a period of time in order to assess a user’s heart status.

Response to Arguments
The Examiner acknowledges applicant’s submission of amendments to the claims filed 6/3/2022.
Applicant’s arguments regarding the claim objections have been fully considered and are partially persuasive due to the amendments to the claims. However, the amendments raised a new issue as presented above.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112(a) have been fully considered and are persuasive due to the amendments to the claims; the rejections are withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112(b) have been fully considered and are persuasive due to the amendments to the claims; the rejections are withdrawn.
Applicant’s arguments regarding the rejection of the claims in view of prior art have been fully considered but are not persuasive and are moot in view of the updated rejections to the claims necessitated by the amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bleich et al. (Bleich, US 2013/0171599) teaches a similar system and technique to compare measured metrics against population data in order to assess current status. Massad (US 2004/0077934) teaches a similar system to monitor patient health and includes providing feedback to the user for recommendations to improve health.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791